Citation Nr: 1756567	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for a service-connected lumbosacral strain with radiation to the left thigh prior to October 23, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to a disability evaluation in excess of 10 percent for service-connected cervical spine degenerative joint disease with left trapezius strain prior to October 23, 2014, and 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty with the United States Army from August 1982 to August 2002, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously remanded for additional development in March 2017 and is now again before the Board for appellate consideration.


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his claims for increased ratings for a service-connected lumbosacral strain with radiation to the left thigh and cervical spine degenerative joint disease with left trapezius strain.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for increased ratings for a service-connected lumbosacral strain with radiation to the left thigh and cervical spine degenerative joint disease with left trapezius strain have been met.  38 U.S.C. 
§ 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a March 24, 2017 statement in support of claim, the Veteran clearly indicated that the he was satisfied with the Board's March 7, 2017 decision, and wanted to withdraw his claims for increased ratings for a service-connected lumbosacral strain with radiation to the left thigh and cervical spine degenerative joint disease with left trapezius strain.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

The claim of entitlement to a disability evaluation in excess of 10 percent for a service-connected lumbosacral strain with radiation to the left thigh prior to October 23, 2014, and in excess of 20 percent thereafter, is dismissed.

The claim of entitlement to a disability evaluation in excess of 10 percent for service-connected cervical spine degenerative joint disease with left trapezius strain prior to October 23, 2014, and 20 percent thereafter, is dismissed.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


